Citation Nr: 0328501	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  94-49 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The veteran served on active duty from October 1979 to March 
1980 and from November 1990 to July 1991.  He served in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  During the course of the appeal, the 
case was transferred to the Detroit, Michigan RO.  

In July 2002, the Board requested additional development with 
respect to the veteran's service connection claim, to include 
an additional VA examination.  The requested development has 
been completed and the case is presented to the Board for 
final appellate review. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.

2.  Competent medical evidence of record establishes that it 
is at least as likely as not that the veteran's skin 
disability, currently diagnosed as chronic dermatitis, is 
causally related to service.  


CONCLUSION OF LAW

A skin disability, currently diagnosed as chronic dermatitis, 
was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002)).  VCAA includes an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits 
and which evidence, if any, the veteran is expected to obtain 
and submit, and which evidence will be retrieved by VA.  See 
38 U.S.C.A. § 5103(a) and (b) (West 2002).  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. 
5107.  See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which was effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of all information and 
medical and/or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  The VCAA also provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for VA benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In light of the decision below 
to award service connection for a skin disability, further 
development with regard to VA's duty to notify and assist 
would serve no useful purpose.  A remand is inappropriate 
where there is no possibility of any benefit flowing to the 
veteran.  Soyini v. Derwinski, 1 Vet. App. 540 (1991).  In 
light of the award of entitlement to service connection for a 
skin disability herein, there is no prejudice to the veteran 
in proceeding to consider the claim on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-394 (1993).

Factual Background

The veteran contends, in essence, that his current skin 
disability had its onset during active service in the Persian 
Gulf in 1991, that he developed painful and bleeding sores in 
his groin and axilla areas, that he saw a physician and was 
issued oral medication, that they never resolved but moved 
from one place to another, and have continued since that 
time.  The veteran further maintains that although he 
received treatment for urticaria during his first period of 
active service, it is unrelated to the rash he developed in 
1991 and to his current skin disability.  

Service medical records from the first period of the 
veteran's active service reflect the veteran's skin was noted 
as normal on examination for enlistment into service in 
October 1979.  In January 1980, the veteran complained of 
itching all over his body.  A diagnosis of urticaria was 
entered and he was treated with oral medication.  

The veteran denied any history of skin disease when 
completing reports of medical history dated in March 1985, 
October 1985 and July 1987.  On periodic examinations for 
reserve service in March 1985, October 1985, July 1987 and 
February 1989, the veteran's skin was noted as normal.  In 
April 1988, the veteran was admitted to a hospital for a boil 
on the right buttocks, which he had had for the previous one 
and one-half days.  A physical evaluation revealed a tender 
erythematous area of one centimeter by two centimeters in the 
area of the right perineum.  A diagnosis of cellulitis was 
recorded, and the veteran was treated with Keflex, and hot 
sitz baths.  

The skin was again noted as normal on examination for active 
duty in November 1990.  The veteran denied a history of skin 
disease in a report of medical history completed at that 
time.  Examination of the veteran during his second period of 
service in February 1991 revealed a bulging in the right 
upper quadrant with edema or ecchymosis.  A diagnosis with 
respect to the veteran's skin was not entered at that time.  
A May 1991 redeployment examination report was unremarkable 
relative to a skin disorder.  On a Report of Medical History, 
also dated in May 1991, the veteran denied having any skin 
diseases.  On a Southwest Asia Demobilization/Redeployment 
Medical Evaluation Report, dated in May 1991, the veteran 
related that he had had a rash, skin infections or sores.  

An October 1993 VA general medical examination report 
reflects that the veteran complained of a painful and tender 
lesion in his perineum, which had its onset during his 
service in Operation Desert Storm.  The veteran related that 
during service, he saw a physician for his skin, and was 
given "white pills" for ten days but with little 
improvement.  He reported that he had a rash in his bilateral 
axillas, buttocks and facial areas, which never resolved and 
moved from one area to another.  At the time of the October 
1993 VA examination, the veteran complained of constant 
itching wherever his rash was located (i.e., axilla, groin, 
buttock, left cubital fossa).  He related that when he 
scratched them, they bled and left a scar.  After a physical 
evaluation of the skin, a diagnosis of unspecified chronic 
dermatitis incurred in service was recorded by the examiner.  

A June 1994 VA outpatient report reflects that the veteran 
had diffuse skin eruptions, which he described as "very 
itchy" lesions distributed intermittently over his torso, 
face, scalp and groin, which lasted several months.  The 
veteran indicated that he had tried oral antibiotics and 
hydrocortisone cream but without any improvement.  After a 
physical evaluation of the veteran's skin, a diagnosis of 
scabies was recorded by the examining physician. 

On his Substantive Appeal, received by the RO in November 
1994, the veteran attached photographs of himself taken 
during his service in the Persian Gulf.

Reports, received from M.S., M.D., dated in November 1994, 
reflect that the veteran was seen for bleeding sores and 
lumps on the back of his spine, under his arms, buttocks, and 
groin.  It was noted that the sores constantly itched.  A 
diagnosis of hidradenitis suppurativa (chronic suppurative 
and cystic disease of apocrine gland-bearing skin of the 
axillae, groin and perianal areas) was recorded.  The veteran 
was prescribed medication.  

During a November 1994 hearing at the RO in Detroit, 
Michigan, the veteran provided testimony concerning the 
etiology of his skin disability being attributable to 
service.  

An undated Persian Gulf Registry examination report, received 
by the RO in November 1995, reflects that the veteran had 
served in the Persian Gulf from January to June 1991, that he 
was stationed in Saudi Arabia and that he went to the border 
of Iraq and Kuwait.  During his tour, the veteran related 
that he was bitten by an insect (sandfly/mosquitos) several 
times, that he developed a tender lesion on his perineum, 
that he received oral antibiotics, and that the lesion 
subsided but later returned.  He maintains that he has 
continued to have skin problems since that time.  He also 
reported being exposed to smoking and burning oil wells 
during his service in the Persian Gulf.  After a physical 
evaluation of the skin, a diagnosis of cutaneous 
leishmanisasis versus hydradenitis was recorded by the 
examining physician.  

A March 1996 VA mental disorders examination report reflects 
that the veteran had continued to receive treatment for his 
skin, and that he had been given a diagnosis of scabies.  A 
diagnosis of skin problem; chronic pain was recorded by the 
examiner in 1996.

Statements, dated in December 1996, submitted by the 
veteran's mother and friend, are of record.  The veteran's 
mother reported that beginning around September 1991, the 
veteran began to wear a beard in order to hide his scars and 
red sores on his face.  The veteran's friend indicated that 
he had observed red sores and scars on the veteran's arms, 
and that the veteran reported having received treatment in 
service in March and May 1991. 

The record contains photographs purportedly taken of the 
veteran in September 1990, August 1992 and December 1996.  
The photographs reported as taken in August 1992 and December 
1996 reflect that the veteran wore a beard.

An August 2000 VA outpatient report reflects that the veteran 
reported a history with respect to his skin disability, which 
is consistent with that previously reported.  After a 
physical evaluation of the skin, an impression of ongoing 
dermatitis with itchiness was recorded. 

A VA skin examination report, dated in November 2000, 
reflects that the examiner had reviewed the records from the 
veteran's military service which the examiner noted did not 
include records from the veteran's Persian Gulf War service.  
After a physical evaluation of the skin, diagnoses of 
hidradenitis suppurative of the axillae and groin, currently 
inactive but with evidence of recent activity, nodular 
folliculitis, hidradenitis suppurative in the posterior 
thighs, nodular cystic acne on the face, and folliculitits on 
the scalp, upper back, and back of the neck, were recorded.  
The examiner also indicated that the veteran had asteatotic 
and xerotic eczematous dermatitis, which might have been 
related to chronic dermatitis noted in October 1993.  It was 
noted that, by the veteran's account, the skin disability 
occurred in the Gulf War, but the examiner related that there 
was no documentation of that other than the comments from 
October 1993.  The examiner further indicated that if an 
allergy patch test had revealed an allergy to a substance to 
which the veteran had first come into contact with during the 
Gulf War, then a stronger connection would have been made.  
Finally, the examiner concluded that the veteran had prurigo 
nodularis on the upper arms, which could have resulted from 
chronic scratching of the itchy rash and was purest in the 
thighs, or might have also been related to folliculitis, 
contact dermatitis or from an essential problem related to 
neither.  The examiner noted diagnoses of tinea pedis and one 
dystrophic toenail, which was oncychomycosis.  The examiner 
reported that photographs of the aforementioned areas 
revealed disfiguring lesions, especially in the groin and 
axillae areas, prurrigo nodularis on the arms and 
folliculitis of the back, face and scalp.  The chronic 
dermatitis on the thigh was noted to have been "settled." 

VA outpatient reports, dating from November 2000 and May 
2003, reflect that the veteran complained of itchy skin, and 
that diagnoses of ongoing dermatitis and urticria were noted. 

A VA skin examination report, dated in May 2003, reflects 
that the examiner had reviewed the claims file prior to the 
examination, and reported a medical history with respect to 
the veteran's skin, which is consistent with that previously 
reported in this decision.  After a physical evaluation of 
the skin, a diagnosis of chronic dermatitis related to 
contact allergy to nickel and neomycin was entered.  The 
examiner noted that the veteran was an insulin dependent 
diabetic and required routine injection using insulin needles 
containing nickel.  The examiner further concluded that the 
veteran's chronic dermatitis was at least as likely as not 
related to active duty service.  In reaching the foregoing 
conclusion, the examiner related that there were causal 
events which occurred both on, and subsequent to, active 
duty.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110 and 1131.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

The service medical records reveal that the veteran developed 
painful and bleeding sores on various parts of his body 
during his first period of active service, and that a 
diagnosis of urticaria was entered.  During his second period 
of service, the veteran reported having a rash, skin 
infections or sores during a May 1991 Persian Gulf 
redeployment examination.  Post-service VA and private 
treatment reports, dating from 1993 to 2003, reflect that the 
veteran has continued to complain of itchy and painful 
lesions over diffuse areas of his body since his service in 
the Persian Gulf, and that diagnosis of urticaria and chronic 
dermatitis were recorded.  When examined by VA in May 2003, 
the VA examiner concluded that the veteran's chronic 
dermatitis was at least as likely as not related to active 
service.  While the examiner noted that there was a causal 
event after service (the veteran's insulin injections) which 
also contributed to the appellant's skin disability, he also 
indicated that there was a causal event which occurred during 
active service.  There is no competent (medical) opinion to 
the contrary.  Therefore, the Board concludes that, with 
resolution of doubt in the veteran's favor, the evidence 
supports service connection for a skin disability, currently 
diagnosed as chronic dermatitis.  


ORDER

Service connection for chronic dermatitis is granted. 



		
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



